MEMORANDUM **
Francisco Minano-Ciudad appeals his 87-month sentence imposed following a guilty-plea conviction for possession of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1).
We dismiss the appeal because Minano-Ciudad knowingly and voluntarily entered into a negotiated plea agreement in which he waived his right to appeal, and his sentence was consistent with the terms of the plea agreement. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000) (recognizing that courts will enforce waiver of appeal rights when waiver is knowing and voluntary).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.